Dewey, J.
1. The evidence of publication was quite sufficient to authorize the jury to find that fact as against both defendants. The letter to Bartlett was written by Jenclcs, Butler assisting in composing it, and written in pursuance of a previous proposal made by one to the other. It was then sent by mail to Bartlett. Both parties to the transaction were engaged in a common object, and the acts of one are to be taken to have been done by both, as to the legal effect attached to them. 2 Greenl. Ev. § 416.
2. The evidence to show that the plaintiff was the person referred to in the libel was properly admitted; 2 Greenl. Ev. § 417. The case of Snell v. Snow, 13 Met. 278, was different from the present, and the case of Goodrich v. Davis, 11 Met. 473, is not opposed to it, but rather affirms the principle, although it was not necessary to apply it in that case.
3. The jury were properly instructed as to the responsibility attaching to the defendants, for the natural and probable publicity that would be. given to the libel by sending it to Bartlett ; not for Bartlett’s acts, but for the tendency and consequences of their own acts, in putting the libel into circulation.
4. The jury might properly take into consideration the entire letter and all the circumstances, and decide whether that part of the letter, which was applicable to the plaintiff, was malicious on the part of the defendants.
5. The question as to the character of the letter, and whether the same was libellous or not, was left to the jury with proper instructions. Although no criminal offence was therein imputed to the plaintiff, yet the letter might be libellous. Any false imputation, which tends to subject the slandered party to ridicule or contempt, when the same is circulated in *75writing or print, is actionable. A distinction has always been taken between verbal and written slander ; and this not only in reference to the consequences, as subjecting the party to an indictment, but also as to the character of the accusations or imputations essential to sustain a civil action to recover damages.
The rule is stated thus in a note to 1 Saund. 248: “To write or publish any thing of another, which makes him ridiculous, or holds him out as a dishonest man, is held to be actionable, when the speaking the same words would not be.” The cases of Villers v. Monsley, 2 Wils. 403; Austin v. Culpeper, Skin. 123 ; S. C. 2 Show. 313 ; Bell v. Stone, 1 B. & P. 331; are all to the same effect. See also 3 Bl. Com. 126; 2 Kent, (6th ed.) 17.
The question, whether this was a libel upon the plaintiff, as tending to expose him to ridicule and disgrace, was submitted to the jury, under proper instructions. The verdict was for the plaintiff, and the exceptions taken must be overruled.